 INTERNATIONALBROTHERHOOD OF BOILERMAKERS,LOCAL 132International Brotherhood of Boilermakers,Iron Ship-builders,Blacksmiths,Forgers& Helpers, AFL-CIO, Local 132 (Kelso Marine,Inc.)andPaul Ran-dleMorgan.Case 23-CB-1608September 4, 1975DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERS FANNINGAND PENELLOOn May 9, 1975, Administrative Law Judge LowellGoerlich issued the attached Decision in this pro-ceeding. Thereafter, Respondent filed exceptions anda supporting brief, General Counsel filed exceptionsand a supporting brief, and Respondent filed a replybrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended,the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent,International Brother-hood of Boilermakers,Iron Shipbuilders, Black-smiths,Forgers&Helpers,AFL-CIO, Local 132,Galveston,Texas,its officers, agents,and representa-tives,shall take the action set forth in the said recom-mended Order,except that the attached notice is sub-stituted for that of the Administrative Law Judge.'The Respondent and General Counsel have excepted to certaincredibil-ity findings made by the AdministrativeLaw JudgeIt is the Board's estab-lished policynot to overrule an AdministrativeLaw Judge's resolutions withrespect tocredibilityunless the clear preponderanceof all ofthe relevantevidence convinces us that the resolutions are incorrectStandard Dry WallProducts, Inc,91NLRB 544 (1950),enfd. 188 F 2d362 (C.A. 3, 1951)Wehave carefully examined the record and find no basis for reversinghis find-ings.We have substituted the attached notice for the noticerecommended bythe Administrative Law Judge in order to conform thenotice to his Conclu-sions of Law and recommendedOrder, adoptedherein.APPENDIX119NOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial in which all parties were permitted tointroduce evidence it has been decided that one ofour representatives informed an employee that theUnion would not arbitrate his discharge grievancebecause he was not a union member and that be-cause of this misconduct we violated the NationalLabor Relations Act, as amended.WE WILL NOT inform employees that we willnot arbitrate employees' grievances because theyare not members of our Union.INTERNATIONALBROTHERHOOD OFBOILERMAKERS, IRON SHIPBUILDERS,BLACKSMITHS,FORGERS &HELPERS,AFL-CIO, LOCAL 132DECISIONSTATEMENT OF THE CASELOWELLGOERLICH,AdministrativeLaw Judge: Thecharge filed by Paul Randle Morgan on December 20,1974, was served on the International Brotherhood of Boil-ermakers, Iron Shipbuilders, Blacksmiths, Forgers & Help-ers,AFL-CIO, Local 132, the Respondent herein, by regis-teredUnited Statesmail on December 23, 1974. Acomplaint was issued on January 17, 1975, in which it wascharged that the Respondent had refused to arbitrate thedischarge of Paul Randle Morgan on December 14, 1974,under the provisions of a contract between the Respondentand Kelso Marine, Inc., herein called the Employer, be-causeMorgan was not a member of the RespondentUnion, in violation of Section 8(b)(1)(A) of the NationalLabor Relations Act, as amended, herein referred to as theAct.The Respondent filed a timely answer denying that ithad engaged in any of the unfair labor practices alleged.The case came on for trial at Galveston, Texas, on Feb-ruary 20 and March 19, 1975. Each party was afforded afull opportunity to be heard, to call, examine, and cross-examine witnesses, to argue orally on the record, to submitproposed findings of fact and conclusions, and to filebriefs.All briefs have been carefully considered.220 NLRB No. 22 120DECISIONSOF NATIONAL LABOR RELATIONS BOARDFINDINGS OFFACT,ICONCLUSIONS,AND REASONS THEREFOR1.THE BUSINESS OF THE EMPLOYERKelso Marine,Inc., is and has been at all times materialherein a corporation duly organized under and existing byvirtue of the laws of the State of Texas.At all times maten-al herein,the Employer has maintained its principal officeand place of business in Galveston, Texas, where it manu-factures and sells prestressed concrete products.During the past 12 months, a representative period, theEmployer sold products valued in excess of $50,000 tocompanies each of which during the same period receivedin excess of $50,000 for the performance outside the Stateof Texas of services for customers who also are locatedoutside the State of Texas.The Employeris now,and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and(7) of the Act.It.THE LABORORGANIZATION INVOLVEDRespondent is now,and has beenat all times materialherein,a labor organizationwithin themeaning ofSection2(5) of the Act.III.THE UNFAIR LABOR PRACTICESFirst:The Respondent in its answer denied that on orabout December17, 1974,and at all times thereafter, Re-spondent has refused to arbitrate a grievance arising out ofthe discharge of Paul Randle Morganby KelsoMarine,Inc., on December11, 1974, underthe provisions of thecollective-bargaining agreement between theEmployerand the Respondent,because Morgan was not a memberof the Union. The Respondent does not contest the factthat it has not processed Morgan's grievance through arbi-tration but, by affirmative defense,it asserts that this fail-ure is attributable to its learned conviction that the griev-ance could not be won in arbitration rather than toMorgan's nonmembership in theUnion.Thus the issuesare joined.2The matterof credibilityisa threshold consideration.Morgan claims thatUnionSteward NathanGray Adamstold him that the Respondent would not arbitrate his dis-charge grievance because he was not a union member.1The facts found herein are based on the record as a whole and theobservation of the witnesses.The credibilityresolutions herein have beenderived from a review of the entire testimonial record and exhibits,with dueregard forthe logic of probablility,the demeanor of the witnesses,and theteachingsofN L R B. v. Walton Manufacturing Company & Loganville PantsCompany,369 U.S.404, 408(1962). As tothose witnesses testifying in con-tradiction to the findings herein, their testimony has been discredited,eitheras having been in conflict with the testimony of credible witnesses or be-cause it was in and of itself incredible and unworthyof belief Alltestimonyhas been reviewed and weighed in the light of the entirerecordNo testimo-ny hasbeen pretermitted.In this respect Morgan testified that on several occasionsafter his discharge, during the period in which Adams washandling his grievance, Adams informed him of this cir-cumstance in substantially these words on at least threeoccasions:Well, if it gets down to arbitration . . . they won't takeit to arbitration. . . . They're either going to take aman's case and fight it and maybe win it; and take aman that ain't been in the union for a certain amountof years and go down thereand lose it. . . . They justwon't fight your case.... it would not go to arbitration because you're nota member of the union... .... they wouldn't take it to arbitration because[you're] not a member of the union, and fight it andwin [your] case... .They will not take your case to arbitration, and godown there and fight for a man that ain't in the unionand win hiscase, and fight for somebody that is in theunion and maybe lose it.... it wouldn't go to arbitration . . . [b]ecause [youweren't] a member of the union.If you were in the union, we could send you down tothe union hall and send you out on a job, but you arenot in the union, and that's what's going to make it sorough.They just won't go down there and fight for a manthat's not in the union.... if [you were] in the union there wouldn't be noproblem... .If you were a member of the union, then, we could goright on with this thing.Martha F. Morgan, Morgan's wife, was present at Ad-ams' home on December 11, 1974, when Morgan's dis-charge grievance was discussed between Morgan and Ad-ams.Adams' wife was also present. Mrs. Morganoverheard Adams say that "it would not go to arbitrationbecause he [Morgan] wasn't a member of the Union. Thatifhe was. . .a member ofthe Union, that he [Adams]could go ahead with it. But he was pretty sure he [Adams]could get him off with a three-day layoff and have himback to work by Tuesday morning." Adams added thatwhen Morgan "got him back on, to join the Union. Make2Counsel for the Respondent stated for the Record.... we believe that the nature of [Morgan's] conduct during that peri-od of time, beginning in September,and ending. .with his dischargeis so outrageous that no arbitrator under any standard of industrialjustice would contemplate even the possibility of putting him back towork.For these reasons, we decline to arbitrate the case and continue todecline to arbitrate the case.. .We do take the position that we will not process this case to arbitrationbecause it is devoid of merit. INTERNATIONALBROTHERHOOD OF BOILERMAKERS,LOCAL 132121surehe joined the Union." 3 The Respondent did not callAdams' wife for testimony. It justified this omission:We feel that if we're going to lose the case becausewe don't bring our wives in to back us up, we'll justhave to take that chance.Mrs. Adams has been burdened enough by thisCharging Party coming to their home repeatedly in hisusual manner, and we will not burden her further.The absence of Mrs. Adams as a witness does not contri-bute to a favorable finding of credibility on Adams' part.Mrs.Morgan also testified that after Morgan returnedfrom his last grievance discussion with Adams he remarkedthat "it wouldn't go to arbitration because he wasn't amember of the Union." Thereafter Morgan immediatelywent to the Board's Regional Office where a charge wasfiled on December 20, 1974.The subject of filing a charge had come up several timesin the discussions between Adams and Morgan which cov-ered a period from December 11 to December 19, 1974.Morgan referred to this procedure as "Step II." At the finalmeetingbetween Adams and Morgan, according to Ad-ams, he was given the "impression" that Morgan was"going to file a charge against the Company";4 that hethought that "the company was unjust in discharginghim"; and that "they're going to pay me, goddamn it, I'mgoing to go down and file charges on this." 5 According toMorgan, he asked Adams whom he should file chargesagainst and Adams answered that "it would be against thecompany."After Morgan appeared at the Board's Regional Officeand described what occurred, a charge was filed, to wit:"Since on or about December 19, 1974, the above-namedlabor organization, by its officers and agents, restrainedand coerced Paul Randle Morgan by the failure of saidlabor organization to fairly and impartially represent himin his dispute with Kelso Marine, Inc." Morgan had hadno intention of filing a charge against the Union when heentered the Board's Office.On the basis of these facts (demeanor also considered), itis concluded that Adams did inform Morgan that the Re-spondent would not process his discharge grievance in ar-bitration because he was not a member of the Union. Fac-tors which in addition to demeanor are persuasive in thisrespect are: (1) Morgan described to the Board's agents (ashe later did in his testimony) details of the incident beforehe had any idea that he had a claim against the Union,thus obviating any inference that he was lying to make aclaim against the Union; (2) it is unlikely that Morganwould have gone to the Board at all had arbitration been inthe offing; (3) Mrs. Morgan was a credible corroborativewitness; and (4) Mrs. Adams did not show.While Adams was a good steward and worked diligently3Adamstestified, "His wife brought up thefact that if Red gets you backon, you bettergoddamnwell join that Union "4 Adams testified that Morgan"was wantingto go to the NLRB before[he had evenheardthe grievance in Step I "Adamstestified,"He had the impression that theCompany had reallygiven him a real raw deal on this thing andthat he hadn't had enough slipsin his file to cover for the disciplinaryaction that was taken on him And inthat wayhe was goingto go down and file charges on the Company"inMorgan's cause, nevertheless, as between Morgan andthe Respondent, he chose to cover up.Adams' statement to Morgan that the Union would notprocess his grievance through arbitration because he wasnot a member of the Union restrained and coerced em-ployees in the exercise of the rights guaranteed by Section7 of the Act, and the Respondent thereby violated Section8(b)(1)(A) of the Act. Cf.Port Drum Company,170 NLRB555 (1968).Second:It is patent as found above that Adams' remarktoMorgan constituted an unfair labor practice; however,thedifficultquestionremainsastowhether theRespondent's refusal to arbitrate Morgan's grievance wasactually based in whole or in part on his nonunion status.The Respondent argues that the refusal to arbitrate wasbased solely on a decision that the grievance lacked meritand thus could not be won in arbitration. This was thepoint of view expressed by Union Business Manager andFinancial Secretary Kohlus Karl Knapp who, according tohis testimony, was solely responsible for the decision not toarbitrate.Knapp first became aware of Morgan's problem on De-cember 12, 1974. His notes reveal: "V. V. Gonzalez, theforeman, and Morgan got into a beef on Wednesday, De-cember the 11th, 1974. And Morgan told Gonzalez that hedidn't think that he wanted to work any longer for .. .blank, blank, blank 6 like Gonzalez,? and they both went tothe office, and the Company terminated Morgan." 8 Ad-ams reported that "Morgan had given Gonzalez a goodcursing and had plainly stated that he did not want to workfor an individual of the description that he had used. Andthat, as a matter of fact, Morgan's temper was up prettygood and they had to take him out of the office because hewas using profanity in the office and had threatened towhip everyone that was in the office." Adams also reportedthatMorgan had repeated the statement in the Company'soffice and said that he "had quit and did not wish to con-tinue working for the Company."On Monday, December 16, 1974, Knapp conferred withPersonnel Director Linn Fink by telephone. Knapp askedFink to give Morgan another opportunity and explainedthat anyone can get "hot-headed, that it was just one of thetypical characteristics of an individual who works in thisindustry, and that they would be losing a good employee,that they needed him"; that Fink had `just come fromrecruiting, and it didn't make sense to go a hundred or two6 Knapp said he used blanks in deference to his female secretary whosometimes reviewed his notes.7Morgan was a welder On December 11, 1974, Morgan and some otheremployees were working in the "back end" of a barge. Gonzalez came toeach employee When he approached Morgan, Morgan had just finished acigarette. Gonzalez said that "we can't have this stopping The work has gotto go on " Morgan replied, "Are you trying to say I'm not doing my job9"Gonzalez answered, "That's the way it looks " Morgan responded, "If that'sthe way you feel about it, I don't think I want to work for a chicken s-mother f- like you." (Counsel for the General Counsel, Robert SBreaux,has aptly and delicately paraphrased this language in his brief, to wit"Morgan told Gonzalez he did not feel he wished to work for a person whohe described as an incestuous copulator associated with the excrement ofcertain barnyard fowls " Of this language Knapp said, "it's more the vernac-ular in this type of industry."8According to Walter A. Hammann III, personnelassistant, he informedMorgan,"You'rebeing terminatedfor calling V V. a chicken s- motherf-" 122DECISIONSOF NATIONALLABOR RELATIONS BOARDhundred miles recruiting people and run off those that youhad here working for you locally." Fink's response wasnegative.Fink called Knapp's attention to the fact thatMorgan had been "called up . . . in the preceding Septem-ber . . . [and] warned at that time that if there was anotherincident, that it would be his job, he would be terminated."Prior to Fink's return on Monday,' Knapp had talked toPersonnelAssistantWalter A. Hammann III, who amongother things informed him that Morgan "did use this lan-guagein the presence of Mr. Hammann, Mr. Knight [asupervisor],Mr.Gonzalez, andMr.Adams in theCompany's offices,and that Mr. Adams went so far as totake him outside and cool him down because he was goingto whip everybody that was in the office."On December 20, 1974, Adams and Morgan met withcompany representatives after which the Company refusedto eraseMorgan's discharge.10 Knapp did not attend.Thereafter Knapp learned from Fink that the Companywas going to stand on its decision; that if the Union "feltlike that [it] could win the case in arbitration, all he couldtell [Knapp] to do was toexercise[his] rights under theagreement."Adams also reported to Knapp his lack of suc-cess in themeeting involving Morgan's grievance.After Knapp's finalcommunication from Fink, Knappresolved not to arbitrate Morgan's grievance. Knapp ex-plained:Based on thiscontractual agreement, based on theallegations,based upon my investigation with theCompany's representatives, andmy conversationswith the Union steward, I felt that Mr. Morgan's casewas completely devoid of any merit to proceed to arbi-tration... .Knapp denied that Morgan's nonunion status enteredinto his decision not to arbitrate. His denial is credited.There is no credible evidence that Knapp was cognizantof the representations on the subject of arbitration whichAdams communicated to Morgan. Nor is there any credi-ble evidence that the Union pursued a policy which deniedaccess tothe arbitration provisions of the contract for non-union members. Finally, while there may be honest differ-ences of opinion as to the strength of Morgan's claim toreinstatement, the evidence does not support a conclusionthat Knapp's decision was so preposterous and lacking infactual support as to imply discriminatory motives. Thus itis found that the Respondent's failure to arbitrate was notgrounded on Morgan's nonmembership in the Union. Fairrepresentation is the duty placed upon the Union and anhonest evaluation of the facts and the probabilities for suc-cess in a matterinvolving arbitrationsatisfiesthat duty.Knapp met that duty; for this he cannot be faulted eventhough others may have, on the same set of facts, come toa different conclusion.The Supreme Court has said inFord Motor Company v.Huffman,345 U.S. 330, 337, 338 (1953):Their [labor organization] statutory obligation to rep-resent allmembersof an appropriate unit requires9Fink had been away from Galveston at the time of Morgan's discharge10 Fink's final remarks at this meeting were, "that the company had lost adamn good welder,and that he had lost hisjob, and that we had both lost."them to make an honest effort to serve the interests ofall of those members, without hostility to any... .The bargaining representative, whoever it may be, isresponsible to, and owes complete loyalty to, the inter-ests of all whom it represents. . . . A wide range ofreasonableness must be allowed a statutory bargainingrepresentative in serving the unit it represents, subjectalways to complete good faith and honesty of purposein the exercise of its discretion.The Respondent, in considering whether Morgan's griev-ance ought to have been arbitrated by its agent Knapp, didnot offend these criteria.The words fromStanley v. General Foods Corp.,508 F.2d274 (C.A. 5, 1975), are apposite:The union is not under an absolute duty to pursue agrievance merely by proof that the underlying griev-ance was meritorious.CONCLUSIONS OF LAW1.The Unionis a labor organization within the meaningof Section2(5) of the Act.2.The Employerisengaged in commerce within themeaning of Section 2(6) and(7) of the Actand it will effec-tuate the policies of the Act forjurisdiction to be exercisedherein.3.By restraining and coercing employees in the exerciseof rights guaranteed in Section7 of the Act,the Respon-dent engaged in unfair labor practices within the meaningof Section8(b)(1)(A) of the Act.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and(7) of the Act.THE REMEDYIt having been found that the Respondent has engagedin certain unfair labor practices,it is recommended that itcease and desist therefrom and take certain affirmative ac-tion designed to effectuate the policiesof the Act.Upon the basis of the foregoing findings of fact,conclu-sions of law, and the entire record in this proceeding, andpursuant to Section 10(c) of the Act,Ihereby issue thefollowing recommended:ORDER 11The Respondent International Brotherhood of Boiler-makers, Iron Shipbuilders, Blacksmiths, Forgers & Help-ers,AFL-CIO, Local 132, Galveston, Texas, its officers,agents,and representatives, shall:1.Cease and desist from informing employees that itwill not process their grievances in arbitration because theyare not union members.11 In theevent no exceptions are filed as provided by Sec 10246 of theRules and Regulationsof the National LaborRelationsBoard, the findings.conclusions,and recommended Order herein shall, as provided inSec 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and order, and all objections thereto shallhe deemed waived for all purposes INTERNATIONALBROTHERHOOD OF BOILERMAKERS,LOCAL 1321232.Take the following affirmative action which will ef-fectuatethe purposes of the Act:(a) Post at its businessoffice andfurnish toKelso Ma-rine, Inc., Galveston, Texas, for posting copies of the at-tached notice marked "Appendix." 12 Copies of said notice,on forms provided by the Regional Director for Region 23,12 In the event that the Board'sOrder is enforced by a Judgment of aUnited StatesCourt of Appeals, the words inthe noticereading "Posted byOrder of the NationalLaborRelations Board" shallread "PostedPursuantto a Judgment of the United StatesCourt of Appeals Enforcing an Order ofthe National Labor Relations Board "after being duly signed by the Respondent's representative,shall be posted by it immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(b)Notify the Regional Director for Region 23, in writ-ing,within 20 days from the date of this Order, what stepsthe Respondent has taken to comply herewith.IT IS FURTHER RECOMMENDED that the complaint be dis-missed insofaras italleges violations of the Act other thanthose found in this Decision.